Citation Nr: 0935789	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right foot 
disorder, claimed as jungle rot.  

2.  Entitlement to service connection for a left foot 
disorder, claimed as jungle rot.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos and 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1971 to June 1973, 
and a period of other than honorable service from September 
1973 to August 1975.  

By rating action in August 1985, the RO denied, in part, 
service connection for a skin disorder of the right foot.  
The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the RO which 
found that new and material evidence was not received to 
reopen the claim of service connection for a skin disorder of 
the right foot, and denied service connection for a skin 
disorder of the left foot and chronic obstructive pulmonary 
disease (COPD), including as due to asbestos and herbicide 
exposure.  In June 2009, a hearing was held at the RO before 
the undersigned acting member of the Board.  

The issue of service connection for COPD, to include as due 
to asbestos and herbicide exposure is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a skin disorder of the right foot 
was last finally denied in an unappealed rating decision by 
the RO in August 1985.  
3.  The evidence received since the August 1985 rating is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a skin disorder of the right foot.  

4.  The Veteran is not shown to have a skin disorder of the 
left foot at present which is related to service.  


CONCLUSIONS OF LAW

1.  The August 1985 RO decision which denied service 
connection for a skin disorder of the right foot is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2.  Since the August 1985 RO decision, new and material 
evidence has not been received to reopen the claim of service 
connection for a skin disorder of the right foot.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2008).  

3.  A skin disorder of the left foot was not incurred in or 
aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in December 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  With 
respect to notice regarding new and material evidence, the 
December 2005 letter specifically explained that his claim 
for a right foot disorder had been previously denied in 
August 1985 (with notification to the Veteran on September 5, 
1985), and that evidence sufficient to reopen the Veteran's 
previously denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The Veteran was also specifically advised as to the reason 
the claim was previously denied, namely because there was no 
evidence of this condition in service.

He was also notified of the evidence that was needed to 
substantiate his claims for service connection; of what 
information and evidence that VA will seek to provide and 
what information and evidence the Veteran was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was his responsibility to provide VA with any 
evidence pertaining to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Veteran was notified of his responsibility to submit 
evidence which showed that he had a disability at present 
which had its onset in service or within the presumptive 
period subsequent to service; of what evidence was necessary 
to establish service connection; and why the current evidence 
was insufficient to award the benefits sought.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  A letter from the RO dated April 19, 2006, provided 
notice as to elements (4) and (5), degree of disability and 
effective date.  In any event, because the Veteran's claims 
are being denied, elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in April 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the April 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claims were readjudicated in the August 2007 SOC.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran).

With respect to the duty to assist, the Veteran's service 
treatment records and all VA and private medical records 
identified by him have been obtained and associated with the 
claims file.  The Veteran testified at a hearing at the RO 
before the undersigned acting member of the Board in June 
2009, and was examined by VA during the pendency of this 
appeal.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case was adequate 
and was predicated on a review of the claims folder and the 
medical records contained therein.  The report included a 
description of the history of the Veteran's foot 
symptomatology, and a discussion and analysis of all clinical 
and diagnostic findings.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Finally, the Board notes that additional VA outpatient 
records were received from the RO in August 2009, which 
showed treatment for various maladies from 2001 to 2009.  
However, the additional evidence did not reflect any 
complaints, abnormalities, diagnosis or opinion concerning 
the Veteran's feet and, therefore, have no bearing on the 
claims for a bilateral foot disability.  As the additional 
evidence is not pertinent to the issues to be decided in this 
decision, a remand of the appeal to the RO for consideration 
of the additional evidence is not warranted.  38 C.F.R. 
§ 20.1304(c) (2008).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a skin disorder of the 
right foot was finally denied by the RO in August 1985.  
There was no appeal of this rating decision, and it became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service Connection - In General

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right foot 
disorder, claimed as jungle rot.  

The evidence of record at the time of the August 1985 rating 
decision which initially denied service connection for a skin 
disorder of the right foot included the Veteran's service 
treatment records.  The records showed that the Veteran was 
seen for frostbite of the toes on one occasion in April 1972.  
Other than some slight numbness to occasional digits of both 
feet and reduced temperature of the skin, there were no 
pertinent abnormalities or evidence of tissue damage.  The 
impression was first degree frostbite.  There were no further 
complaints, treatment, abnormalities, or diagnosis referable 
to any skin problems of the right foot during service, and no 
pertinent abnormalities were noted on his separation 
examination in May 1973, on his re-enlistment examination in 
September 1973, or on his discharge examination in August 
1975.  

The evidence added to the record since August 1985, includes 
numerous private medical records from 1991 to 2004, a July 
2007 VA examination report, and the Veteran's statements.  
The private medical records showed treatment for various 
unrelated maladies, but did not show any treatment or 
abnormalities for any skin disorder or right foot problem.  

The VA examination report showed a history, described by the 
Veteran, of a rash on both feet while serving in Vietnam in 
late 1972.  The Veteran reported that his feet were hot and 
wet most of the time that he was in Vietnam and that he 
frequently walked through water.  The examiner indicated that 
the claims file was reviewed and noted that there was no 
evidence of any treatment for a foot rash during service.  He 
noted that the service treatment records showed treatment for 
frostbite of the feet on one occasion in service, but that 
there were no tissue changes on examination at that time.  
The examiner also noted that the Veteran did not recall being 
treated for frostbite in service.  The examiner indicated 
that the Veteran's current foot problems, diagnosed as 
dermatophytosis, could be due to the Veteran's self-described 
history of chronic wet feet in service.  However, he pointed 
out that there was no evidence of any treatment or clinical 
findings of a foot rash in service.  He opined that the 
Veteran's current foot problems were not related to the 
documented treatment for frostbite in service.  

The evidence received subsequent to August 1985 is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The Board is cognizant that the threshold for the presumption 
of credibility of a claimant's statements for purposes of 
reopening a claim is relatively low.  However, to say that 
any statement by a claimant that is not only inconsistent 
with, but contradictory of his or her prior statements on the 
specific matter at hand will be "presumed credible" would 
vitiate the rule on finality.  

In this case, the Board finds that the Veteran's current 
assertions regarding his foot problems are self-serving and, 
moreover, inconsistent and contradictory of his prior 
statements which, in part, formed the basis for the prior 
denial in 1985.  Thus, the Board finds that the Veteran's 
current contentions are inherently false and untrue, and that 
he is not a credible or reliable historian.  

Specifically, on his original claim in 1985, the Veteran 
reported that he was treated for a skin problem on his right 
foot at Ben Hoa Air Force base in Vietnam in 1973.  It is 
significant to note that the Veteran made no mention of any 
left foot problems at that time.  Parenthetically, the Board 
notes that the service personnel records showed that the 
Veteran was not in Vietnam in 1973, and that he had temporary 
assigned duty (TAD) to Vietnam from August 4, to December 9, 
1972.  In any event, the fact that the Veteran now claims 
that he had chronic bilateral foot problems since his service 
in Vietnam, but never mentioned his left foot on his original 
claim for VA compensation in 1985, raises serious credibility 
questions.  

Similarly, in a letter received in December 2005, the Veteran 
reported that he was hospitalized for two weeks sometime 
between August and November 1972.  However, in June 2009, he 
testified that he was "put off shift" for two weeks by a 
medic while he was in Vietnam, but was never given a profile 
(light duty restriction).  He also testified that he could 
not recall whether the facility where he was allegedly 
treated in Vietnam was a tent or a building.  (See T p. 6-7).  
In this regard, the Board notes that the military 
installation where the Veteran was assigned in Vietnam was a 
major air base with extensive medical facilities.  That the 
Veteran can not recall whether he was hospitalized or merely 
"put off shift," or whether the facility was a tent or a 
building, particularly in light of his other detailed 
recollections of service, is not believable.  

The Veteran also testified that his toes blistered and peeled 
when he returned to duty because he could not keep his feet 
dry, and that he had chronic foot problems ever since.  (Id. 
p. 7-8).  In this regard, the Board notes that, not only do 
the service records not show any complaints, treatment, 
abnormalities, or diagnosis for any type of foot or skin 
problem in service, other than mild frostbite prior to his 
TAD to Vietnam, but the Veteran specifically denied any 
history of a foot or skin problems on a Report of Medical 
History for service reenlistment in September 1973.  
Furthermore, no pertinent abnormalities were noted on his 
separation examination in May 1973, on his reenlistment 
examination in September 1973, or on his discharge 
examination in August 1975.  

Further, the Veteran's assertion that he was "put off duty" 
for two weeks by a medic, but was never given a profile in 
service, is not only inconsistent with routine military 
procedures, but would be in violation of military regulations 
regarding the accounting of personnel.  If a medic determined 
that a serviceman was not fit for duty for medical reasons, 
the serviceman would either be admitted to a hospital or 
another appropriate facility, or would be placed on 
restricted or light duty by means of a profile- a document 
that indicates the reason and length of time that the 
individual is restricted from regular duty.  

In other words, if the Veteran was "put off duty" by a 
medic, he would have either been hospitalized at a specific 
facility or would have been given a profile which would 
return him to the control of his unit, with a restriction 
from regular duty.  The Veteran's original claim for a right 
foot disability was denied by the RO in 1985, on the basis 
that, not only was he not shown to have been treated for any 
foot problems in Vietnam, but that he specifically denied any 
history of a foot or skin problem on a service examination in 
1973.  

Here, the Veteran's current assertions are not manifestly 
different from what he asserted in his original claim.  To 
now simply reassert that he was treated for chronic foot 
problems in service is not, on its face, sufficient to reopen 
the claim on the basis that his assertions will be presumed 
credible.  Therefore, with respect to the Veteran's own 
statements, to include his testimony to the effect that his 
current right foot problems are related to his military 
service, such evidence is cumulative and redundant of 
statements made prior to the August 1985 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  

Moreover, lay persons without medical training, such as the 
Veteran, are not competent to opine on medical matters such 
as nexus opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

Concerning the July 2007 VA examination report, the Board 
notes that while the examiner commented that the Veteran's 
dermatophytosis of the feet could be related to his reported 
history of chronic wet feet in service, it is evident that 
this statement was based solely on the Veteran's self-
described history of a chronic foot problems in service.  
However, as discussed above, there was no objective or 
competent evidence of a chronic right foot disorder in 
service or until many years thereafter.  It is now well 
established that information from a veteran which is merely 
transcribed by another still amounts only to a statement from 
the veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  Any such 
statement is therefore not new and material evidence.

As for the July 2007 VA examiner's conclusion that the 
Veteran's current right foot disorder was not related to the 
documented foot problem of frostbite that he had in service, 
this evidence is not helpful to the Veteran's claim and 
therefore is not material. See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) (evidence that is unfavorable to a claimant 
is not new and material).

As a whole, the additional evidence does not offer any new or 
favorable probative information showing that the Veteran has 
a disability at present which is related to service, and is 
essentially cumulative of evidence already of record.  The 
evidence previously considered failed to show any complaints, 
treatment, or abnormalities referable to any right foot 
problems in service, or any pertinent abnormalities at the 
time of the prior final rating decision in 1985.  The 
evidence added to the record since 1985, showed that the 
Veteran has a right foot disability at present, but does not 
include any competent evidence that it is related to service 
or any incident therein.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence).  Accordingly, a basis to reopen the claims of 
service connection for a skin disorder of the right foot has 
not been presented.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


        (CONTINUED ON NEXT PAGE)



2.  Entitlement to service connection for a left foot 
disorder, claimed as jungle rot.  

Initially, the Board notes that, despite the representative's 
attempt to characterize the appellant as a combat veteran, 
the service records do not reflect any awards or citations 
denoting combat service.  Furthermore, the Veteran testified 
that his duty assignment in Vietnam involved guarding the 
ammunitions dump at Ben Hoa airbase, and that he had no 
direct contact with the enemy.  (See T p. 4).  The service 
personnel records showed that the Veteran had temporary 
assigned duty (TAD) to Vietnam from August 4, to December 9, 
1972.  

VA regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection, if the evidence is consistent with the 
circumstances, conditions, or hardship of such service even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, the Veteran does not claim nor does the evidence of 
record show that his current left foot problem was incurred 
during combat action.  Since the Veteran is not shown to be a 
combat veteran, his bare allegations of a chronic foot injury 
in service are insufficient without corroborating evidence in 
the official service records or by other credible supporting 
evidence.  Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

As discussed above, the Board finds that the Veteran is not a 
credible or reliable historian and that his current 
assertions regarding a chronic skin disorder of the left foot 
in service is not believable or supported by any objective 
evidence of record.  Other than the single episode of 
frostbite of the feet in April 1972, the service treatment 
records are negative for any complaints, treatment, 
abnormalities, or diagnosis referable to any skin or left 
foot problems during service, including at the time of his 
separation examination in May 1973.  The Veteran specifically 
denied any history of a foot or skin problem on his 
reenlistment in September 1973, and no pertinent 
abnormalities were noted on examination at that time.  The 
service treatment records for his second period of less than 
honorable service showed no complaints, treatment or 
abnormalities for any skin or left foot problems and no 
pertinent abnormalities were noted on his discharge 
examination in August 1975.  Furthermore, the Veteran made no 
mention of any left foot problems on his original application 
for VA compensation benefits in August 1985.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Under the circumstances, the Board finds that the Veteran's 
assertions of chronic left foot skin problems since service, 
is not supported by any credible evidence and is of limited 
probative weight.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).

Furthermore, as detailed above, the July 2007 VA examiner's 
conclusion that the Veteran's dermatophytosis of the feet 
could be related to his reported history of chronic wet feet 
in service merely reiterates the Veteran's own uncorroborated 
contentions.  The examiner manifestly did not render a 
medical nexus opinion.  
See Moreau and Swann, supra.  Additionally, there is no 
competent medical evidence linking the Veteran's in-service 
notation of frostbite to his current left foot problems.  
Indeed, as described above, the July 2007 VA examiner, upon 
review of the Veteran's claims file, opined to the contrary.  

As there is no credible evidence of a skin disorder of the 
left foot in service or until many years after service; no 
credible medical evidence of record suggesting a connection 
between any current skin disorder of the left foot and 
service, the Board finds no basis for a favorable disposition 
of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a skin disorder of the 
right foot, the appeal is denied.  

Service connection for a skin disorder of the left foot is 
denied.  


REMAND

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos and 
herbicide exposure.  

Concerning the claim of service connection for a respiratory 
disorder, the Board finds that additional development is 
necessary prior to appellate review.  

The Veteran testified that he was exposed to chemicals 
sprayed on foliage while he was in Vietnam, and that he may 
have been exposed to asbestos on the ships that transported 
him to and from Vietnam, and believes that his current 
respiratory problems are related to service.  

The service treatment records showed that the Veteran was 
treated for chronic respiratory problems during his first 
period of service from 1971 to 1973, and include a diagnosis 
of bronchitis.  Moreover, the Veteran's service in Vietnam is 
not in dispute.  Agent Orange exposure is presumed.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2008).  
Additional private treatment records from 1991 to 2004 show 
treatment for chronic respiratory problems and include a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
The Board observes the Veteran also has a history of smoking.
In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record shows treatment for a 
respiratory problems in service and presumed herbicide 
exposure in service, medical evidence of a current 
respiratory disorder, and evidence suggesting a possible 
relationship between the Veteran's current respiratory 
problems and service.  Given the medical complexity of this 
case, and fact that the Veteran has never been examined by VA 
for his respiratory disorder, the Board finds that a VA 
examination should be undertaken to determine the nature and 
etiology of any identified respiratory disorder, and for an 
opinion as to any possible relationship to service.  
38 C.F.R. § 3.159(c)(4) (2008); see also Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (the duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Arrange for an examination of the 
Veteran.  The examiner should conduct 
any diagnostic studies which would 
confirm, or rule out, residuals of 
asbestos exposure.  The examiner 
should review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to (1) 
whether there is any objective 
medical evidence of residuals of 
asbestos exposure, and if so such 
should be specified; (2) whether any 
identified chronic respiratory 
disorder is at least as likely as not 
related to any incident of the 
Veteran's military service from 1971 
to 1973, to include alleged asbestos 
exposure and presumed exposure to 
herbicides.  If there are other, more 
likely causes of the claimed 
disability, those should be noted.  A 
report should be prepared and 
associated with the Veteran's VA 
claims folder.

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  

2.  After the requested development 
has been completed, the AMC should 
readjudicate the claim of entitlement 
to service connection for a chronic 
respiratory disorder based on all the 
evidence of record and all governing 
legal authority, and any additional 
information obtained as a result of 
this remand.  If the benefits sought 
on appeal remain denied the Veteran 
and his representative should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. Bush
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


